UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02280) Exact name of registrant as specified in charter:	Putnam Convertible Securities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2015 Date of reporting period:	January 31, 2015 Item 1. Schedule of Investments: Putnam Convertible Securities Fund The fund's portfolio 1/31/15 (Unaudited) CONVERTIBLE BONDS AND NOTES (69.3%) (a) Principal amount Value Airlines (—%) Lufthansa Malta Blues LP 144A cv. sr. unsec. notes 0 3/4s, 2017 (Malta) EUR 17,000 $57,814 Automotive (1.4%) Navistar International Corp. 144A cv. sr. unsec. unsub. notes 4 3/4s, 2019 $7,221,000 6,453,769 Tesla Motors, Inc. cv. sr. unsec. notes 1 1/4s, 2021 8,155,000 6,998,009 Biotechnology (8.4%) Aegerion Pharmaceuticals, Inc. 144A cv. sr. unsec. notes 2s, 2019 3,770,000 3,244,556 AMAG Pharmaceuticals, Inc. cv. sr. unsec. unsub. notes 2 1/2s, 2019 6,345,000 10,968,919 ANI Pharmaceuticals, Inc. cv. sr. unsec. notes 3s, 2019 2,338,000 2,451,978 ARIAD Pharmaceuticals, Inc. 144A cv. sr. unsec. notes 3 5/8s, 2019 6,020,000 5,940,988 BioMarin Pharmaceutical, Inc. cv. sr. unsec. sub. notes 1 1/2s, 2020 9,024,000 11,618,400 Emergent BioSolutions, Inc cv. sr. unsec. unsub. bonds 2 7/8s, 2021 5,210,000 5,981,731 Gilead Sciences, Inc. cv. sr. unsec. notes 1 5/8s, 2016 3,103,000 14,283,497 Illumina, Inc. 144A cv. sr. unsec. notes 0 1/2s, 2021 3,760,000 4,443,850 Medicines Co. (The) cv. sr. unsec. notes 2 1/2s, 2022 6,795,000 7,364,081 Medivation, Inc. cv. sr. unsec. unsub. notes 2 5/8s, 2017 3,699,000 7,834,944 Merrimack Pharmaceuticals, Inc. cv. sr. unsec. unsub. notes 4 1/2s, 2020 3,159,000 5,135,349 Broadcasting (1.4%) Liberty Media Corp. cv. sr. unsec. bonds 1 3/8s, 2023 13,096,000 12,694,935 Commercial and consumer services (5.5%) Carriage Services, Inc. 144A cv. unsec. sub. notes 2 3/4s, 2021 4,615,000 5,183,222 CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 3,660,000 4,305,075 Ctrip.com International, Ltd. cv. sr. unsec. bonds 1 1/4s, 2018 (China) 3,290,000 3,228,313 Euronet Worldwide, Inc. 144A cv. sr. unsec. notes 1 1/2s, 2044 5,544,000 5,270,265 Huron Consulting Group, Inc. cv. sr. unsec. unsub. notes 1 1/4s, 2019 5,116,000 5,768,290 Live Nation Entertainment, Inc. 144A cv. sr. unsec. notes 2 1/2s, 2019 10,068,000 10,514,768 Monster Worldwide, Inc. 144A cv. sr. unsec. notes 3 1/2s, 2019 4,580,000 4,637,250 Priceline Group, Inc. (The) cv. sr. unsec. unsub. notes 1s, 2018 10,836,000 13,517,910 Communications equipment (0.5%) Ciena Corp. 144A cv. sr. unsec. notes 3 3/4s, 2018 4,059,000 4,840,358 Components (0.4%) Finisar Corp. cv. sr. unsec. bonds 0 1/2s, 2033 4,027,000 3,855,853 Computers (5.2%) Akamai Technologies, Inc. 144A cv. sr. unsec. notes zero %, 2019 4,644,000 4,699,148 Brocade Communications Systems, Inc. cv. sr. unsec. notes 1 3/8s, 2020 1,950,000 1,997,531 Dealertrack Technologies, Inc. cv. company guaranty sr. unsec. notes 1 1/2s, 2017 4,028,000 4,919,195 Infinera Corp. 144A cv. sr. unsec. unsub. bonds 1 3/4s, 2018 4,287,000 6,039,311 SanDisk Corp. cv. sr. unsec. bonds 0 1/2s, 2020 7,881,000 8,398,191 ServiceNow, Inc. cv. sr. unsec. unsub. bonds zero %, 2018 6,659,000 7,932,534 Synchronoss Technologies, Inc. cv. sr. unsec. notes 0 3/4s, 2019 6,782,000 7,180,443 Verint Systems, Inc. cv. sr. unsec. notes 1 1/2s, 2021 7,254,000 7,720,976 Conglomerates (1.4%) Siemens Financieringsmaatschappij N.V. cv. company guaranty sr. unsec. bonds 1.65s, 2019 (Netherlands) 11,250,000 13,042,688 Construction (0.5%) Cemex SAB de CV cv. unsec. sub. notes 3 3/4s, 2018 (Mexico) 3,990,000 4,468,800 Consumer (0.9%) Jarden Corp. cv. company guaranty sr. unsec. sub. bonds 1 7/8s, 2018 3,726,000 5,866,121 Jarden Corp. 144A cv. company guaranty sr. unsec. sub. notes 1 1/8s, 2034 2,314,000 2,648,084 Consumer finance (1.0%) Encore Capital Group, Inc. cv. company guaranty sr. unsec. bonds 3s, 2020 5,263,000 5,302,473 PRA Group, Inc. cv. sr. unsec. unsub. bonds 3s, 2020 3,944,000 4,054,925 Electronics (6.9%) GT Advanced Technologies, Inc. cv. sr. unsec. notes 3s, 2020 (In default) (NON) 2,944,000 1,133,440 Intel Corp. cv. jr. sub. notes 3 1/4s, 2039 11,170,000 18,179,175 Jazz Technologies, Inc. 144A cv. company guaranty sr. unsec. notes 8s, 2018 1,523,000 2,301,634 Mentor Graphics Corp. cv. sub. unsec. notes 4s, 2031 6,530,000 7,905,381 Micron Technology, Inc. cv. sr. unsec. bonds Ser. E, 1 5/8s, 2033 8,488,000 22,843,330 SunEdison, Inc. 144A cv. sr. unsec. notes 0 1/4s, 2020 4,506,000 4,201,845 Vishay Intertechnology, Inc. 144A cv. sr. unsec. notes 2 1/4s, 2041 5,210,000 4,431,756 Xilinx, Inc. cv. sr. unsec. notes 2 5/8s, 2017 3,275,000 4,542,016 Energy (oil field) (1.0%) Hornbeck Offshore Services, Inc. cv. company guaranty sr. unsec. notes 1 1/2s, 2019 3,239,000 2,670,151 SEACOR Holdings, Inc. cv. sr. unsec. bonds 3s, 2028 4,102,000 3,691,800 SEACOR Holdings, Inc. cv. sr. unsec. unsub. bonds 2 1/2s, 2027 2,968,000 3,107,125 Entertainment (0.7%) TiVo, Inc. 144A cv. sr. unsec. notes 2s, 2021 7,007,000 6,420,164 Financial (0.7%) Radian Group, Inc. cv. sr. unsec. unsub. notes 3s, 2017 4,820,000 7,034,188 Health-care services (2.3%) Anthem, Inc. cv. sr. unsec. bonds 2 3/4s, 2042 6,035,000 11,017,647 HealthSouth Corp. cv. sr. unsec. sub. notes 2s, 2043 2,919,000 3,573,951 Medidata Solutions, Inc. cv. sr. unsec. notes 1s, 2018 6,673,000 7,160,963 Homebuilding (0.9%) Forestar Group, Inc. cv. sr. unsec. unsub. notes 3 3/4s, 2020 491,000 448,038 Lennar Corp. 144A cv. sr. notes 2 3/4s, 2020 1,934,000 3,919,976 M/I Homes, Inc. cv. company guaranty sr. sub. notes 3s, 2018 3,946,000 3,847,350 Insurance (1.0%) Fidelity National Financial, Inc. cv. sr. unsec. unsub. notes 4 1/4s, 2018 4,790,000 9,184,825 Investment banking/Brokerage (2.3%) Ares Capital Corp. cv. sr. unsec. notes 5 3/4s, 2016 8,538,000 8,794,140 Cowen Group, Inc. 144A cv. sr. unsec. notes 3s, 2019 5,664,000 5,660,460 Prospect Capital Corp. cv. sr. unsec. bonds 5 7/8s, 2019 7,690,000 7,574,650 Lodging/Tourism (1.1%) Host Hotels & Resorts LP 144A cv. company guaranty sr. unsec. notes 2 1/2s, 2029 (R) 5,940,000 10,573,200 Manufacturing (0.3%) Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 2,580,000 3,300,788 Media (1.2%) Liberty Interactive, LLC cv. sr. unsec. unsub. bonds 0 3/4s, 2043 2,064,000 2,683,200 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 8,380,000 4,493,775 Liberty Interactive, LLC 144A cv. sr. unsec. notes 1s, 2043 4,135,000 4,672,550 Medical technology (2.9%) Cepheid, Inc. 144A cv. sr. unsec. notes 1 1/4s, 2021 3,753,000 4,111,881 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2016 (China) (In default) (F) (NON) 3,213,000 257,040 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) (F) (NON) 3,544,000 248,080 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (0s, 3/1/18) 2042 (STP) 5,185,000 6,147,466 Quidel Corp. cv. sr. unsec. notes 3 1/4s, 2020 4,819,000 4,873,214 Spectranetics Corp. (The) cv. sr. unsec. notes 2 5/8s, 2034 5,322,000 6,612,585 Wright Medical Group, Inc. cv. sr. unsec. unsub. notes 2s, 2017 4,535,000 5,147,225 Metals (0.4%) AK Steel Corp. cv. company guaranty sr. unsec. unsub. notes 5s, 2019 4,120,000 4,161,200 Oil and gas (1.0%) Cobalt International Energy, Inc. cv. sr. unsec. unsub. notes 2 5/8s, 2019 7,862,000 5,257,713 Goodrich Petroleum Corp. cv. company guaranty sr. unsub. notes 5s, 2032 2,043,000 1,082,790 Vantage Drilling Co. cv. sr. unsec. unsub. notes 7 7/8s, 2042 3,601,000 3,060,850 Pharmaceuticals (4.1%) Endo Health Solutions, Inc. cv. sr. unsec. sub. notes 1 3/4s, 2015 3,048,000 8,263,890 Jazz Investments I, Ltd. 144A cv. company guaranty sr. unsec. notes 1 7/8s, 2021 (Ireland) 11,379,000 13,206,752 Mylan, Inc./PA cv. company guaranty sr. unsec. notes 3 3/4s, 2015 2,415,000 9,613,209 Salix Pharmaceuticals, Ltd. cv. sr. unsec. notes 1 1/2s, 2019 3,885,000 8,163,356 Real estate (6.2%) Blackstone Mortgage Trust, Inc. cv. sr. unsec. unsub. notes 5 1/4s, 2018 (R) 5,325,000 5,584,594 Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2018 7,172,000 9,216,020 Empire State Realty OP LP 144A cv. sr. unsec. notes 2 5/8s, 2019 (R) 6,137,000 6,374,809 Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 10,075,000 12,241,125 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) 5,576,000 6,757,415 Spirit Realty Capital, Inc. cv. sr. unsec. notes 2 7/8s, 2019 (R) 5,591,000 5,702,820 Starwood Property Trust, Inc. cv. sr. unsec. unsub. notes 4s, 2019 (R) 11,760,000 13,277,681 Semiconductor (2.3%) Novellus Systems, Inc. cv. sr. unsec. notes 2 5/8s, 2041 5,815,000 12,840,247 NXP Semiconductors NV 144A cv. sr. unsec. notes 1s, 2019 8,149,000 8,749,989 Shipping (0.7%) Scorpio Tankers, Inc. 144A cv. sr. unsec. notes 2 3/8s, 2019 7,476,000 6,807,833 Software (0.6%) Safeguard Scientifics, Inc. cv. sr. unsec. bonds 5 1/4s, 2018 4,945,000 5,985,923 Technology (0.6%) ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 4,997,000 5,846,490 Technology services (3.5%) AOL, Inc. 144A cv. sr. unsec. unsub. notes 0 3/4s, 2019 5,611,000 5,842,454 j2 Global, Inc. cv. sr. unsec. notes 3 1/4s, 2029 6,905,000 7,314,984 Salesforce.com, Inc. cv. sr. unsec. unsub. notes 0 1/4s, 2018 6,400,000 7,148,000 Twitter, Inc. cv. sr. unsec. unsub. notes 1s, 2021 5,245,000 4,674,606 Web.com Group, Inc. cv. sr. unsec. unsub. notes 1s, 2018 2,671,000 2,325,439 Yahoo!, Inc. cv. sr. unsec. bonds zero %, 2018 5,295,000 5,725,219 Telecommunications (0.7%) Level 3 Communications, Inc. cv. sr. unsec. unsub. notes Ser. B, 7s, 2015 3,695,000 6,681,022 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 (In default) (F) (NON) 5,121,000 512 Tobacco (0.7%) Vector Group, Ltd. cv. sr. unsec. FRN notes 2 1/2s, 2019 4,855,000 6,891,066 Transportation services (0.6%) XPO Logistics, Inc. cv. sr. unsec. unsub. notes 4 1/2s, 2017 2,320,000 5,321,606 Total convertible bonds and notes (cost $596,439,669) CONVERTIBLE PREFERRED STOCKS (22.6%) (a) Shares Value Aerospace and defense (1.1%) United Technologies Corp. $3.75 cv. pfd. 177,715 $10,650,460 Automotive (1.2%) Fiat Chrysler Automobiles NV Ser. FCAU, $7.875 cv. pfd. (United Kingdom) (NON) 93,968 11,024,326 Banking (3.2%) Bank of America Corp. Ser. L, 7.25% cv. pfd. 12,410 14,628,288 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 12,790 15,899,569 Consumer (0.8%) Stanley Black & Decker, Inc. $6.25 cv. pfd. 68,260 7,732,493 Electric utilities (3.1%) Dominion Resources, Inc./VA $3.188 cv. pfd. 163,068 8,572,485 Exelon Corp. $3.25 cv. pfd. 162,113 8,522,280 NextEra Energy, Inc. cv. pfd. $2.90 212,285 12,580,009 Financial (1.3%) AMG Capital Trust II $2.575 cv. pfd. 207,160 12,649,708 Food (0.8%) Tyson Foods, Inc. $2.375 cv. pfd. 151,173 7,402,942 Forest products and packaging (0.6%) Weyerhaeuser Co. Ser. A, $3.188 cv. pfd. (R) 105,184 6,074,376 Health-care services (0.4%) AmSurg Corp. Ser. A-1, $5.25 cv. pfd. 30,928 3,529,658 Insurance (0.5%) Maiden Holdings, Ltd. Ser. B, $3.625 cv. pfd. (Bermuda) 105,197 5,002,117 Medical technology (0.6%) Alere, Inc. Ser. B, 3.00% cv. pfd. 18,445 5,985,403 Metals (0.6%) Alcoa, Inc. Ser. 1, $2.688 cv. pfd. 117,122 5,890,065 Oil and gas (2.4%) Chesapeake Energy Corp. 144A 5.75% cv. pfd. 14,063 14,265,156 Halcon Resources Corp. Ser. A, 5.75% cv. pfd. 3,717 1,204,457 Southwestern Energy Co. Ser. B, zero % cv. pfd. (NON) 130,073 7,056,460 Power producers (0.7%) Dynegy, Inc. Ser. A, $5.375 cv. pfd. (NON) 66,603 6,893,411 Railroads (0.7%) Genesee & Wyoming, Inc. $5.00 cv. pfd. 56,988 6,144,446 Real estate (1.1%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. (R) 341,727 9,963,461 Telecommunications (3.5%) American Tower Corp. Ser. A, $5.25 cv. pfd. (R) 88,800 9,634,800 Crown Castle International Corp. Ser. A, $4.50 cv. pfd. 89,977 9,791,297 Iridium Communications, Inc. Ser. B, 6.75% cv. pfd. 5,147 1,665,363 Iridium Communications, Inc. 144A $7.00 cv. pfd. 33,766 3,551,761 T-Mobile US, Inc. $2.75 cv. pfd. 139,901 7,978,554 Total convertible preferred stocks (cost $202,858,522) COMMON STOCKS (2.3%) (a) Shares Value Brazil Ethanol, Inc. 144A (Unit) (F) (NON) 312,500 $31 Delta Air Lines, Inc. 31,015 1,467,320 DISH Network Corp. Class A (NON) 33,560 2,360,946 Exxon Mobil Corp. 36,305 3,173,783 Jazz Pharmaceuticals PLC (NON) 13,635 2,308,951 Micron Technology, Inc. (NON) 81,735 2,391,975 Priceline Group, Inc. (The) (NON) 2,125 2,145,145 PulteGroup, Inc. 117,095 2,410,986 Salesforce.com, Inc. (NON) 41,285 2,330,538 Spirit Airlines, Inc. (NON) 13,640 1,011,270 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 40,685 2,313,349 Total common stocks (cost $23,564,204) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $1.70 1,085,630 $18 Total warrants (cost $217,126) SHORT-TERM INVESTMENTS (4.0%) (a) Shares Value Putnam Short Term Investment Fund 0.10% (AFF) 38,221,934 $38,221,934 Total short-term investments (cost $38,221,934) TOTAL INVESTMENTS Total investments (cost $861,301,455) (b) Key to holding's currency abbreviations EUR Euro USD/$ United States Dollar Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2014 through January 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $949,590,867. (b) The aggregate identified cost on a tax basis is $862,195,730, resulting in gross unrealized appreciation and depreciation of $108,968,101 and $38,985,073, respectively, or net unrealized appreciation of $69,983,028. (NON) This security is non-income-producing. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $40,401,678 $82,454,680 $84,634,424 $10,080 $38,221,934 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $98,322 to cover the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Communication services $2,360,946 $— $— Consumer cyclicals 4,556,131 — — Energy 3,173,783 — 31 Health care 4,622,300 — — Technology 4,722,513 — — Transportation 2,478,590 — — Total common stocks — 31 Convertible bonds and notes — 657,243,535 505,632 Convertible preferred stocks 15,035,014 199,258,331 — Warrants — 18 — Short-term investments 38,221,934 — — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Transfers from level 1 to level 2 during the reporting period, totaling$12,580,009, are the result of changing to a pricing service as the source for the securities prices. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts	$18	$— Total $— The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Warrants (number of warrants)1,100,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Convertible Securities Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 31, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 31, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 31, 2015
